Title: From Alexander Hamilton to William S. Smith, 3 January 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York January 3rd 1800.
          
          I have received letters from Lieutt. Joseph Dwight of the 1st. Regt. in which he speaks feelingly of aspersions thrown on his Character by Lieutenant Le Roy Livingston; as I conjecture he alludes to the Officer of that name in your Regiment, I would wish you to inform direct him that it is my desire he should acquaint me, in writing with to report to you in writing any transactions he may know of, in which Lieutt. Dwight may have behaved in a manner unbecoming an Officer; which report you will forward to me.
          with true consideration I am Sir Your obed Servt.
          Colonel Smith
        